DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeff Zhang on 04/29/2022.

The application has been amended as follows: 
Claim 11 now recites:
A semiconductor device comprising:	a fin protruding above a substrate;	a first gate structure over the fin; and	a first ferroelectric capacitor over and electrically coupled to the first gate structure, wherein the first ferroelectric capacitor comprises:		a first bottom electrode over and electrically coupled to the first gate structure;		a first ferroelectric film surrounding the first bottom electrode, wherein the first ferroelectric film contacts and extends along sidewalls and a top surface of the first bottom electrode; and		a first top electrode surrounding the first ferroelectric film, wherein the top electrode contacts and extends along sidewalls of the ferroelectric layer and an upper surface of the ferroelectric layer, wherein the top electrode comprises a first electrically conductive material that extends along the sidewalls of the ferroelectric layer, and comprises a second electrically conductive material that extends along the upper surface of the ferroelectric layer, wherein the first electrically conductive material and the second electrically conductive material are different.

Allowable Subject Matter
Claims 1-2, 8-13, 16-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a semiconductor device comprising:
a substrate;
a fin protruding over the substrate;
a gate structure over the fin;
a bottom electrode over and electrically coupled to the gate structure;
a ferroelectric layer around the bottom electrode, wherein the ferroelectric layer contacts and extends along sidewalls of the bottom electrode and an upper surface of the bottom electrode distal from the substrate; and
a top electrode around the ferroelectric layer, wherein the top electrode contacts and extends along sidewalls of the ferroelectric layer and along an upper surface of the ferroelectric layer, wherein the top electrode comprises a first electrically conductive material that extends along the sidewalls of the ferroelectric layer, and comprises a second electrically conductive material that extends along the upper surface of the ferroelectric layer, wherein the first electrically conductive material is different from the second electrically conductive material.

Claim 11 recites a semiconductor device comprising:	a fin protruding above a substrate;	a first gate structure over the fin; and	a first ferroelectric capacitor over and electrically coupled to the first gate structure, wherein the first ferroelectric capacitor comprises:		a first bottom electrode over and electrically coupled to the first gate structure;		a first ferroelectric film surrounding the first bottom electrode, wherein the first ferroelectric film contacts and extends along sidewalls and a top surface of the first bottom electrode; and		a first top electrode surrounding the first ferroelectric film, wherein the top electrode contacts and extends along sidewalls of the ferroelectric layer and an upper surface of the ferroelectric layer, wherein the top electrode comprises a first electrically conductive material that extends along the sidewalls of the ferroelectric layer, and comprises a second electrically conductive material that extends along the upper surface of the ferroelectric layer, wherein the first electrically conductive material and the second electrically conductive material are different.

Claim 17 recites a method of forming a semiconductor device, the method comprising:
forming a gate structure over a fin that protrudes above a substrate;
forming a first dielectric layer over the gate structure;
forming a first via in the first dielectric layer, the first via electrically coupled to the gate structure; and
forming a ferroelectric capacitor over the first dielectric layer, wherein forming the ferroelectric capacitor comprises:
forming a bottom electrode over the first dielectric layer, the bottom electrode protruding above an upper surface of the first dielectric layer distal from the substrate, the bottom electrode electrically coupled to the first via; 
conformally forming a ferroelectric film over the bottom electrode and over the upper surface of the first dielectric layer; 
conformally forming a top electrode layer over the ferroelectric film; and 
performing an anisotropic etching process to remove first portions of the top electrode layer extending along an upper surface of the ferroelectric film facing away from the substrate, wherein after the anisotropic etching process, second portions of the top electrode layer remain and extend along sidewalls of the ferroelectric film.

Previous rejections were in view of US PG Pub 2020/0013871 (“An”) and US PG Pub 2008/0001250 (“Ichimura”). Together, the references detail various embodiments for ferroelectric capacitors, including both U-shaped and inverter U-shaped capacitors. However, the references do not disclose, or suggest, a top electrode comprising sidewall portions and an upper portion wherein the sidewall and upper portions are materially different from each other. 

The method of Claim 17 above removes the top portion of the upper electrode as seen in Fig. 13 of Applicant’s method and allows for the formation of an upper electrode as defined by Claims 1 and 11. The references of record do not disclose, or suggest, such a method. 

A search of other, relevant references in the art does not show Applicant’s invention to be anticipated or obvious. Claims 2, 8-10, 12-13, 16, and 18-27 depend on one of Claims 1, 11 or 17 and are allowable for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818